Citation Nr: 1808221	
Decision Date: 02/08/18    Archive Date: 02/20/18

DOCKET NO.  11-23 952A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as secondary to service connected disease or injury.

2.  Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service connected disease or injury.

3.  Entitlement to an effective date earlier than September 7, 2010 for the award of a total disability rating based on individual unemployability (TDIU) due to service connected disability.

4.  Entitlement to service connection for psoriasis vulgaris and rosacea, to include as secondary to service connected disease or injury.


REPRESENTATION

The Veteran represented by:  Christopher Loiacono, Agent

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to September 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a decision of the Regional Office (RO) of the Department of Veterans Affairs (VA).

In July 2016, the Veteran testified before the undersigned Veterans Law Judge and a transcript of that hearing has been associated with the file.  The Board previously remanded these matters in December 2016 and June 2017.

The issue(s) of service connection for psoriasis vulgaris and rosacea is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. Hypertension did not manifest in service, or within one year of separation, and is not otherwise attributable to service.

2.   Erectile dysfunction did not manifest in service and is not otherwise attributable to service.

3.  Hypertension and erectile dysfunction are unrelated (causation or aggravation) to service connected disease or injury.

4.  The Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected right and left carpal tunnel and right and left lower extremity neuropathy disabilities, and was last gainfully employed prior to October 31, 2008, the date he filed his claim.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1110, 1112, 1113, (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

2.  Erectile dysfunction was not incurred in or aggravated by service.  38 U.S.C. § 1110 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

3. Hypertension and erectile dysfunction are not proximately due to, the result of, or aggravated by service connected disease or injury.  38 C.F.R. §§ 3.102, 3.310 (2017).

4.  The criteria for an effective date of October 31, 2008, but no earlier, for the grant of entitlement to a TDIU have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. §§ 3.400, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remands

The Board remanded the claim in December 2016 and June 2017 to obtain a medical opinion regarding ED and hypertensions aggravation by service connected diabetes and whether ED or hypertension were due to exposure to herbicide agents.  Medical opinions having been provided with regards to the claims being decided here, the Board's prior remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Duties to Notify and Assist

The Veteran has not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.  

With respect to the July 2016 Board hearing, the undersigned VLJ clarified the issues on appeal, identified potential evidentiary deficits, and clarified the type of evidence that would support the Veteran's claim.  The actions of the complied with any duties owed during a hearing.  38 C.F.R. § 3.103

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1110 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases; including hypertension, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

In addition to direct service connection, secondary service connection is warranted for disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease or injury will be service connected.  38 C.F.R. 
§ 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Hypertension

The Veteran contends his hypertension was either secondary to his service connected diabetes or caused by exposure to Agent Orange.

The Veteran reported he had hypertension since the 1990s (sometime in-between 1999 or 1992) and started taking medication at that time, and occasionally had elevated blood pressure readings prior to identification.  See, e.g., September 2009 VA examination (describing the Veteran's self-reported medical history, with hypertension starting in 1999); December 2012 VA examination (listing hypertension since 1992).  He has had treatment for hypertension since.

The Veteran's doctors, Dr. S. and Dr. C., submitted two statements regarding a relationship between hypertension and diabetes.  In a September 2008 statement, DR. C. stated that "hypertension can definitely be aggravated by concurrent diabetes."  In a November 2008 statement, Dr. S. stated that the Veteran's diabetes (listed has having an onset in 2005) "correlates" to his hypertension.  

After being asked to clarify whether diabetes was caused or aggravated by hypertension, a February 2016 VA opinion noted that "[t]he evidence of record shows the diagnosis of hypertension pre-existed the onset of diabetes mellitus by at least seven (7) years."  The examiner also noted that, for aggravation, "[t]he evidence of record indicates hypertension medication changes made for control of the elevated blood pressure prior to the diagnosis of DM.  Other than random isolated elevation of blood pressure over the years since deve[l]oping diabetes, the Veteran's blood pressure has remained stable and controlled regardless of diabetic control."

The Board directed that a medical opinion be obtained regarding herbicide exposure directly causing hypertension.  In an August 2017 opinion, a VA examiner reported hypertension was diagnosed 31 years after discharge from the military, based upon 1998 diagnoses date.  The examiner noted that:

The evidence of record shows the Veteran was normotensive (normal blood pressures) while active duty and for the ensuing thirty-one years.  Although there is no identifiable cause of hypertension, there are several factors that contribute to the onset of high blood pressure (hypertension) including family history, smoking, stress, diet high in fat and sodium, inactivity, obesity, excessive alcohol use as well as underlying medical conditions such as OSA, conditions of the kidney, adrenal glands and thyroid.

The examiner further noted and described limited studies that showed herbicide exposure relationship to hypertension for those who served in "Army Chemical Corps . . . [and] who handled AO while stationed in Vietnam."  The Veteran did not serve in the Army Chemical Corps.  Therefore, the examiner concluded it was less likely than not that the Veteran's presumed herbicide exposure caused hypertension. 

The medical professionals that provided the above private and VA medical opinions are competent to provide opinions on this matter.  However, the Veteran's private medical opinions regarding hypertension being caused by diabetes do not provide rationale, noting only a possibility ("can"/ "correlates") of hypertension being related to diabetes and not that it was either "as likely as not" or "less likely than not."  There is no supporting facts or data nor a rationale regarding how hypertension could be aggravated or caused by diabetes, in this specific case, were diabetes was found seven years after hypertension.  

In comparison, the VA examinations and their supporting medical opinions described the Veteran's symptoms in detail and provided a reasoned analysis.  Specifically, the opinions noted that hypertension emerged before diabetes and the Veteran's blood pressure remanded stable after diagnosis of diabetes.  A medical opinion will be considered probative if it includes clear conclusions and supporting data with a reasoned analysis connecting the data and conclusions.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). Therefore, the VA opinions are entitled to more weight than the private opinions.

The Veteran has provided lay statements regarding exposure to herbicides as well as his belief that his hypertension is secondary to diabetes.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Layno v. Brown, 6 Vet. App. 465, 470 (1994). 

The Veteran was in Vietnam and is presumed to have been exposed to herbicide agents.  However, the etiology of hypertension is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  Although there may be a possible relationship to those in the Chemical Corp, he is not competent to expand the theory to his type of exposure.  The VA opinions noted that studies relating hypertension to herbicide for certain veterans in the Chemical Corps (not including the Veteran) and noted that the Veteran had other potential risk factors for hypertension.  As a result, the VA opinions are more probative on this matter and the Veteran's statements do not outweigh the probative VA opinions.  

The Veteran's lay opinion regarding an associated between hypertension and diabetes is likewise of lessened probative value. Here, the Veteran is competent to report that which he has been told.  However, his lay opinion is of no greater value that the medical evidence upon which it is based.  Since the private medical evidence is unconvincing, his lay reporting is of little probative value. 

The Board has also considered other theories.  However, the several decade gap between service and the first emergence of hypertension.  The Veteran's statements on his August 1967 Report of Medical History (noting "no" for high or low blood pressure) and his August 1967 separation examination (noting normal heart and vascular system, with 122/84 for blood pressure) establish that he did not have hypertension during service.   

In summary, hypertension was not manifested during service or within one year of separation.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  Rather, at separation, the heart, vascular system, and blood pressure were normal.  In addition, there is no competent evidence of hypertension until many years post service.  

Hypertension did not manifest within one year of service and was not caused or aggravated by a service-connected disease or injury.  The benefit-of-the-doubt doctrine is not applicable and the claim of entitlement to service connection for hypertension must be denied. 




Erectile Dysfunction

The Veteran contends that his ED was either caused by exposure to Agent Orange or is secondary to his diabetes.  

The Veteran's ED was diagnosed as early as 1998 (per December 2012 VA examination) or as late as 2002 (per first proscription for Viagra).

Two of the Veteran's treating physicians (Dr. C. and Dr. S, same statements listed in the hypertension section) indicated that the ED can be caused by hypertension or diabetes.  Dr. C. and Dr. S statements were are both of a general variety, noting that diabetes is "possible" or a "well-known" cause of ED.  There is an additional letter dated February 2012 from Dr. S. restating that ED was a known complication of diabetes. 

In the September 2009 and December 2012 VA examination, the examiners reported that the Veteran's erectile dysfunction started prior to the onset of diabetes.  On examination in September 2009 and December 2012, the nerves that innervate the penis were intact.  In the December 2012 VA examination, the examiner noted that diabetes caused ED by affecting the nerves that innervate the penis.  As the nerves were intact, the examiners concluded that, therefore, the Veteran's ED is not caused by his diabetes.  In a December 2012 VA examination, the examiner concluded ED was due to advancing age.

Due to the conflict between the private examinations, which suggest aggravation by diabetes, another VA opinion was requested.  In a February 2016 VA opinion, the examiner noted that ED was present at least by November 2002 (noting Viagra prescription), three years prior to diabetes was diagnosed in October 2005.  The examiner noted that the Veteran's medical evidence of record did not contain any "objective evidence of an aggravation of ED following the diagnosis of diabetes."  As explained above, the Veteran's hypertension has not been shown to be related to service.  As result, ED, therefore, cannot be secondary to a service-connected disability, as hypertension is not service-connected.

The above the September 2009 and December 2012 VA medical opinions are in conflict with the private opinions.  However, the VA medical opinions are entitled to more probative value.  All the medical professionals that provided the medical opinions are competent to provide opinions on this matter.  The private opinions noted possible connections between ED and diabetes (or non-service connected hypertension), but did not provide a rationale beyond that ED was a well-known complication of, or more generically is related to, diabetes.  They did not note how ED could be caused by diabetes, which emerged later.  In contrast, the VA opinion provided a rationale (that the nerves that innervate the penis were intact in the Veteran and that diabetes related ED was consequently unlikely).  Therefore, the VA opinions are entitled to more weight than the private opinions.

As to relationship between presumed herbicide exposure and ED, the Board requested an opinion on this matter in the prior remand.  In August 2017, an opinion regarding herbicide exposure noted "no objective evidence of a causal relationship between herbicide agent exposure and erectile dysfunction occurring over 40 years post exposure found in the review of online medical literature."  As with hypertension above, the Board has considered the Veteran's statements regarding an association between herbicide exposure and ED, but they do not outweigh the August 2017 probative examination.  The Veteran cannot provide a probative opinion regarding the etiology of his ED to distance herbicide exposure several decades prior.  The etiology of ED is a complex medical matter beyond the expertise of a layperson.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007).  In this instance, the evidence of record is devoid of other evidence to show that exposure to herbicides caused the Veteran's ED.

The Board has also considered other theories of entitlement.  At separation in August 1967, the Veteran had a normal G-U examination.  The Veteran only listed issues on his August 1967 Report of Medical History was mumps and broken bones.  There is no competent evidence of ED until many years post service.  In short, the credible and probative evidence establishes that the Veteran's ED was not manifest during service and that it is not due to service.  For the reasons expressed above, the preponderance of the evidence is against the claim.  The benefit-of-the-doubt doctrine is therefore not applicable.  

Effective Date for TDIU

The Veteran contends his service connected disabilities rendered him unemployable prior to September 2010 (the current effective date for TDIU).

The effective date of an award based on a claim for increase in a veteran's disability compensation shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application.  38 U.S.C. § 5110(a)(1).  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  Id. § 5110(b)(3).

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

The Veteran's representative filed an informal claim for peripheral neuropathy lower extremities and diabetes on October 31, 2008, with the formal claim being received in December.  Both were subsequently granted and carpal tunnel has additionally been granted secondary to diabetes, all effective October 31, 2008.  The Veteran filed a separate claim for PTSD in September 2010.  

The Veteran had a number of disabilities since granted service connection, with effective dates of October 2008.  Important for this decision, these disabilities include lower extremity peripheral neuropathy (20 percent for both left and right) and right (30 percent prior to June 2015 and 10 percent prior) and left carpal tunnel (10 percent prior to August 2016 and 20 percent after).  

The Veteran's current effective date for TDIU was based upon his service connected PTSD, effective September 2010.  See April 2013 Rating Decision.  The rationale for that effective date was that it was the "date [the Veteran's] evaluation met [the] schedular requirements of 70% or more."  Since the April 2013 Rating Decision, the Veteran was granted service connection for a variety of additional disabilities and now has an 80 percent effective rating from the day his informal claim was received in October 2008 and a 90 percent rating effective September 2010, the effective date for the PTSD grant.

The Board finds that an effective date of October 31, 2008 for TDIU is warranted.  An effective date for TDIU based upon PTSD cannot date earlier than September 2010, when the Veteran filed his PTSD claim.  However, the medical evidence of record and an SSA determination show that the Veteran's service connected carpal tunnel syndrome and lower extremity peripheral neuropathy prevented substantially gainful occupation, effective October 31, 2008.

The Board notes that the worked for the entirety of his career as a machinist and toolmaker.  The Veteran made a claim for Social Security Administration (SSA) disability benefits.  The claim was subsequently granted, with a determination that the Veteran was disabled from November 2000 due to carpal tunnel syndrome (primary) and sleep apnea (secondary).  The Veteran reportedly retired from full-time employment in 1997 due to carpal tunnel syndrome.  Medical records associated with the Social Security determination largely discuss issues caused by carpal tunnel syndrome.  The records report hand trouble, including issues with "simple things at times, such as buttoning his clothes, tying his shoes, and he frequently drops objects."

The Veteran continued to work at least part-time after 1997.  The Veteran's son, who worked with the Veteran as a cabinet maker and in maintenance, submitted a letter dated July 2016.  This letter noted that the Veteran had trouble with balance due to his feet and legs, as well as hand pain and numbness, which prevented him from working for longer than 20-30 minutes at a time and that the Veteran and his son had to sell their business in 2008 due to the Veteran's health issues.  The Veteran, at the July 2016 Board hearing, specified that the Veteran sold his business in September 2008.  The Veteran's son's letter goes on to reports that the Veteran was unable to undertake simple tasks, such as walking.  The son's statement involves issues of lay observance and is therefore competent, is consistent with the other evidence of record and is therefore credible, and is entitled to probative weight.  For example, it is noted that the medical evidence of record shows the Veteran's bilateral peripheral neuropathy was manifested by "aching sensation in your feet" requiring the Veteran to sit down after prolonged standing by 2008.

The Board finds that the Veteran is not entitled to an effective date prior to October 31, 2008 for TDIU because there was no claim filed prior to that date and it has not been argued than an earlier effective date is warranted.  See, e.g., July 2016 Board hearing (arguing for an award effective as of October 2008, the date the claim was filed).  

Based on the facts found and the date of the receipt of the claim for lower extremity peripheral neuropathy and the effective date for service connection for carpal tunnel syndrome, an effective date of October 31, 2008 for TDIU is warranted.  


ORDER

Entitlement to service connection for hypertension, to include as secondary to service connected disease or injury, is denied.

Entitlement to service connection for erectile dysfunction (ED), to include as secondary to service connected disease or injury, is denied.

An effective date of October 31, 2008 for the award of TDIU benefits is granted.


REMAND

The Veteran submitted several medical statements attesting to treatment for his skin conditions during service and immediately after service in the 1960s, including types of treatment and descriptions of skin issues.  However, the January VA opinion with February 2017 addendum and the August 2017 VA opinion noted that "[t]he diagnosis of psoriasis was made in 1997, thirty (30) years after discharge from military service and the diagnosis of rosacea was made in 2004, thirty-seven (37) years after discharge from military service."  

A December 2008 letter from his family physician also noted the Veteran was treated from 1966 to 1985 by four different dermatologists for chronic face and scalp rash, including treatment with topical antibiotics, steroids, and antifungal agents.  The same family physician noted the Veteran's "skin condition represents chloracne and is no doubt related to exposure to defoliants while serving in Vietnam."  The Veteran submitted a letter noting treatment starting in 1968 by a Dr. M - who assumed skin issues were related to Vitamin B1 deficiency - and that he used tar-based shampoo and topical creams for his scalp during this period.

Along with these medical statements, there is a private medical opinion (referenced above and dated December 2008) noting that the Veteran's skin condition "represents chloracne."  There is also an October 2017 private opinion with clinical treatment notes from a nurse practitioner at a dermatology clinic reporting that the Veteran's "chronic inflammatory skin condition is likely attributed to exposure to agent orange." 

Accordingly, the case is REMANDED for the following action:

1.  Request from the Veteran and the Veteran's physican records (medical, insurance, etc.) regarding treatment of his skin condition referenced in the private family physican's December 2008 letter for the relevant years (1966 to 1985).  Obtain any necessary waivers.  Request that the private family doctor state on what basis he is making his statement and when did he first treat the Veteran. 

2.  Only if new records are received under paragraph one (1), obtain an opinion from a dermatologist or other qualified examiner with expertise in skin disorders as to whether it is at least as likely as not (at least 50 percent likely) that any of the Veteran's currently diagnosed skin disorders occurred in military service and whether they were caused by exposure to herbicides. A complete rationale must be provided in the report of examination.  

3.  Obtain an addendum opinion on whether the Veteran's skin disorders include chloracne or other acneiform disease consistent with chloracne.

4.  After completion of the above development, the Veteran's claim should be re-adjudicated.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


